DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.

(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing because the preamble calls for the apparatus to be used in a standing water body or a water basin; however in the body of the claim the standing water body or water level in the water basin is defined to be part of the apparatus.
The remaining claims are only rejected as being dependent from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 15,16,18-23, 26,27 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Klimaschewski (US 2011/0099707)
Klimaschewski discloses an apparatus for generating a standing wave in a standing water body or a water basin (para 0002), the apparatus comprising:
at least one water acceleration section (50);
at least one wave generation section (54-56) located downstream of the at least one water acceleration section; and
at least one pump (40-44), wherein the at least one pump is arranged such that with this pump, water can be conveyed from an underwater area of the standing water body or the water basin to a starting level that is higher than a water level of the standing water body or the water basin to generate a water flow directed toward the at least one wave generation section by gravity, wherein the apparatus is arranged relative to the standing water body or the water basin such that the standing water body or the water basin with the water level thereof is part of the at least one wave generation section.

Re claim 18, wherein the at least one water acceleration section and the at least one wave generation section are limited at least on two sides thereof (see para 0027) by lateral limiting elements in relation to the standing water body or the water basin, wherein the apparatus comprises, as lateral limiting elements, two side wall elements that extend in a longitudinal direction and are arranged at a distance from each other, the apparatus further including at least one floor element (31) extending at least over part of a length of the side wall elements transversely between the side wall elements.
Re claim 19, wherein the side wall elements are connected to each other by an additional cross member (35) to form a U-shaped structure.
Re claim 20, wherein a ramp surface area, which is inclined upwards (54-56) in a flow direction, is formed in the at least one wave generation section downstream of the at least one water acceleration section (see Figures 1-3).
Re claim 21, wherein the at least one floor element extends from a cross member over a full width between the side wall elements and is guided in a longitudinal direction of the side wall elements into a region behind the at least one water acceleration section such that with aid from the at least one pump, a directed water flow can be achieved from the cross member in a direction of the at least one water acceleration section to an outflow area open on one side into the standing water body or the water basin (see Fig. Re claim 22, wherein the water basin is arranged as part of the at least one water 
Re claim 23, see discussion above.
Re claim 26, the method comprising conveying water with the at least one pump to establish a water film thickness of at least 15 cm in the at least one water acceleration section (see para 0037).
Re claim 27,  the method comprising conveying water with the at least one pump to establish a water velocity of at least 4.5 m/s in the at least one water acceleration section (see para 0037).


Claim(s) 15,18, 20,,22,23 is/are rejected under 35 U.S.C. 102a2 as being anticipated by WO document (WO 2009/064445).
WO document ‘445 discloses an apparatus for generating a standing wave in a standing water body or a water basin, the apparatus comprising:
at least one water acceleration section (ramp 11)
at least one wave generation section (15,17,19) located downstream of the at least one water acceleration section; and
at least one pump (33), wherein the at least one pump is arranged such that with this pump, water can be conveyed from an underwater area of the standing water body or the water basin to a starting level that is higher than a water level of the standing water body or the water basin to generate a water flow directed toward the at least one wave generation section by gravity, wherein the apparatus is arranged relative to the standing 
Re claim 18, wherein the at least one water acceleration section and the at least one wave generation section are limited at least on two sides thereof (7) by lateral limiting elements in relation to the standing water body or the water basin, wherein the
apparatus comprises, as lateral limiting elements, two side wall elements that extend in a longitudinal direction and are arranged at a distance from each other, the apparatus further including at least one floor element (see Fig. 3) extending at least over part of a length of the side wall elements transversely between t3he side wall elements.
Re claim 20,  wherein a ramp surface area, which is inclined upwards in a flow direction, is formed in the at least one wave generation section downstream of the at least one water acceleration section (see Fig. 3).
Re claim 22, wherein the water basin is arranged as part of the at least one water acceleration section or upstream of the at least one water acceleration section (see Fig. 3).
Re claim 23, see discussion above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimaschewski (US 2011/0099707) in view of Tinkler or Benham (US 4662781, 2009/0285633).
Klimaschewski discloses the invention substantially as claimed.  However, Klimaschewski is silent about the apparatus is designed at least partially as a floating body.  Tinkler and Benham both teach wave generating apparatus designed at least partially as a floating body (see Fig. 1; see Fig. 2).  It would have been considered obvious to one of ordinary skill in the art to modify Klimaschewski to have the apparatus designed at least partially as a floating body as taught by either Tinker or Benham since such a modification enables the apparatus to be placed at the right elevation as well as enable the apparatus to be used in a lake or the like.
Re claim 24, it would have been considered obvious to one of ordinary skill in the art to modify Klimaschewski to have the at least one leveling device control an immersion depth of the apparatus as taught by either Tinker or Benham (see Figs. 1; Fig. 2) since such a modification would be based on the depth of water the apparatus was being used in or the desired wave needed to be generated.
Re claim 25, Klimaschewski discloses the invention substantially as claimed.  However, Klimaschewski is silent about wherein at least two lateral limiting elements are assigned .

Claim 16, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document ‘445.
WO document ‘445 discloses the invention substantially as claimed.  However, WO document is silent about wherein the at least one wave generation section is arranged at least partially below the water level of the standing water body or the water basin.  It would have been considered obvious to one of ordinary skill in the art to modify WO document ‘445 to have wherein the at least one wave generation section is arranged at least partially below the water level of the standing water body or the water basin since such a modification would be based on the desired wave being generated.
Re claim 28, it would have been considered obvious to one of ordinary skill in the art to modify WO document ‘445 comprising forming a standing wave in the at least one wave generation section by the impact of a fast-flowing directed water flow on a water mass 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
11/20/2021